EMPLOYMENT AGREEMENT
 
This Employment Agreement is made and entered into by and between STAAR Surgical
Company (the “Company”), a Delaware corporation located at 1911 Walker Avenue,
Monrovia, California 91016 and Deborah Andrews (hereinafter the “Employee”),
located at, CA, effective November, 2002.
 
RECITALS
 
A.           WHEREAS, the Company wishes to retain the services of Employee and
Employee wishes to render services to Company as Global Controller.
 
B.           WHEREAS, the Employee and the Company desire to enter into this
Employment Agreement and to establish the terms and conditions of the Employee’s
employment.
 
C.           WHEREAS, the Company and the Employee intend that this Agreement
will supercede and replace any and all other employment agreements or
arrangements for employment entered into by and between the Company and the
Employee, and that such employment agreements or arrangements shall have no
further force or effect.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the promises, covenants, and
agreements contained herein, the parties hereto agree as follows:
 
ARTICLE 1
 
EMPLOYMENT
 
1.1           Employment.  The Company hereby agrees to employ the Employee and
the Employee hereby agrees to serve the Company in the capacity of Global
Controller, based upon the terms and conditions set forth in this agreement.
 
1.2            Duties.  During the term of her employment, the Employee shall
devote her full time, efforts, abilities, and energies to the Company’s business
and, in particular, shall use her best efforts, skill, and abilities to promote
the general welfare and interests of the Company.  The Employee shall loyally,
conscientiously, and professionally do and perform all such duties and
responsibilities as shall be reasonably assigned by the Company and the
Employee’s superiors from time to time, and shall comply with all of the
Company’s personnel policies and procedures, including, but not limited to,
those contained in The Company’s Employee Handbook.
 
1.3           Noncompetition, Nonsolicitation and Noninterference and
Proprietary Property and Confidential Information Provisions.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Applicable Definitions.
 
For purposes of this paragraph, the following capitalized terms shall have the
definitions set forth below:
 
(i)           “Business Segments” - The term “Business Segments” is defined as
each of Company’s (or Company’s affiliates’) products or product lines.
 
(ii)           “Competitive Business” - The term “Competitive Business” is
defined as any business that is or may be competitive with or similar to or
adverse to any of Company’s (or Company’s affiliates’) Business Segments,
whether such business is conducted by a proprietorship, partnership, corporation
or other entity or venture.
 
(b)           Nonsolicitation and Noninterference.
 
(1)                 Covenants.  Employee hereby covenants and agrees that
Employee shall not, either for Employee’s own account or directly or indirectly
in conjunction with or on behalf of any person, partnership, corporation or
other entity or venture:
 
(i)           During the term of this Agreement and for a period of one (1) year
from the date this Agreement terminates or expires, solicit or employ or attempt
to solicit or employ any person who is then or has, within twelve (12) months
prior thereto, been an officer, partner, manager, agent or employee of Company
or any affiliate of Company whether or not such a person would commit a breach
of that person’s contract of employment with Company or any affiliate of
Company, if any, by reason of leaving the service of Company or any affiliate of
Company (the “Nonsolicitation Covenant”); or
 
(ii)           During the term of this Agreement and for a period of one (1)
year from the date of the Agreement, on behalf of, directly or indirectly, any
Competitive Business, or for the purpose of or with the reasonably foreseeable
effect of harming the business of Company, solicit the business of any person,
fm or company which is then, or has been at any time during the preceding twelve
(12) months prior to such solicitation, a customer, client, contractor, supplier
or vendor of Company or any affiliate of Company (the ‘‘Noninterference
Covenant)”.
 
(2)                 Acknowledgements.  Each of the parties acknowledges that:
(i) the covenants and the restrictions contained in the Nonsolicitation and
Noninterference Covenants are necessary, fundamental, and required for the
protection of the business of Company; (ii) such Covenants relate to matters
which are of a special, unique and extraordinary value; and (iii) a breach of
either of such Covenants will result in irreparable harm and damages which
cannot be adequately compensated by a monetary award.
 
 
2

--------------------------------------------------------------------------------

 
 
(3)                 Judicial Limitation.  Notwithstanding the foregoing, if at
any time, despite the express agreement of Company and Employee, a court of
competent jurisdiction holds that any portion of this Nonsolicitation and/or
Noninterference Covenant is unenforceable by reason of its extending for too
great a period of time or by reason of its being too extensive in any other
respect, such Covenant shall be interpreted to extend only over the maximum
period of time or to the maximum extent in all other respects, as the case may
be, as to which it may be enforceable, all as determined by such court in such
action.
 
(4)                 Termination of Agreement.  The covenants and agreements
contained in the Nonsolicitation and Noninterference Covenant shall terminate
and be of no effect if this Agreement is terminated by Company without Cause.
 
(c)           Proprietary Property; Confidential Information.
 
(1)                 “Applicable Definitions” - For purposes of this paragraph,
the following capitalized terms shall have the definitions set forth below:
 
(i)           “Confidential Information” - The term “Confidential Information”
is collectively and severally defined as any information, matter or thing of a
secret, confidential or private nature, whether or not so labeled, which is
connected with Company’s business or methods of operation or concerning any of
Company’s suppliers, customers, licensors, licensees or others with whom Company
has a business relationship, and which has current or potential value to Company
or the unauthorized disclosure of which could be detrimental to
Company.  Confidential Information shall be broadly defined and shall include,
by way of example and not limitation: (i) matters of a business nature available
only to management and owners of Company of which Employee may become aware
(such as information concerning customers, vendors and suppliers, including
their names, addresses, credit or financial status, buying or selling habits,
practices, requirements, and any arrangements or contracts that Company may have
with such parties, Company’s marketing methods, plans and strategies, the costs
of materials, the prices Company obtains or has obtained or at which Company
sells or has sold its products or services, Company’s manufacturing and sales
costs, the amount of compensation paid to employees of Company and other terms
of their employment, financial information such as financial statements, budgets
and projections, and the terms of any contracts or agreements Company has
entered into) and (ii) matters of a technical nature (such as product
information, trade secrets, knowhow, formulae, innovations, inventions, devices,
discoveries, techniques, formats, processes, methods, specifications, designs,
patterns, schematics, data, compilation of information, test results, and
research and development projects).  For purposes of the foregoing, the term
“trade secrets” shall mean the broadest and most inclusive interpretation of
trade secrets as defined by Section 3426.1(d) of the California Civil Code (the
Uniform Trade Secrets Act) and cases interpreting the scope of said Section.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           “Proprietary Property” - The term “Proprietary Property” is
collectively and severally defined as any written or tangible property owned or
used by Company in connection with Company’s business, whether or not such
property also qualifies as Confidential Information.  Proprietary Property shall
be broadly defined and shall include, by way of example and not limitation,
products, samples, equipment, files, lists, books, notebooks, records,
documents, memoranda, reports, patterns, schematics, compilations, designs,
drawing, data, test results, contracts, agreements, literature, correspondence,
spread sheets, computer programs and software, computer print outs, other
written and graphic records, and the like, whether originals, copies, duplicates
or summaries thereof, affecting or relating to the business of Company,
financial statements, budgets, projections, invoices.
 
(2)                 Ownership of Proprietary Property.  Employee acknowledges
that all Proprietary Property which Employee may prepare, use, observe, come
into possession of and/or control shall, at all times, remain the sole and
exclusive property of Company.  Employee shall, upon demand by Company at any
time, or upon the cessation of Employee’s employment, irrespective of the time,
manner, cause or lack of cause of such cessation, immediately deliver to Company
or its designated agent, in good condition, ordinary wear and tear and damage by
any cause beyond the reasonable control of Employee excepted, all items of the
Proprietary Property which are or have been in Employee’s possession or under
his control, as well as a statement describing the disposition of all items of
the Proprietary Property beyond Employee’s possession or control in the event
Employee has not previously returned such items of the Proprietary Property to
Company.
 
(3)                 Agreement Not to Use or Divulge Confidential
Information.  Employee agrees that he will not, in any fashion, form or manner,
unless specifically consented to in writing by Company, either directly or
indirectly use, divulge, transmit or otherwise disclose or cause to be used,
divulged, transmitted or otherwise disclosed to any person, firm or corporation,
in any manner whatsoever (other than in Employee’s performance of duties for
Company or except as required by law) any Confidential Information of any kind,
nature or description.  The foregoing provisions shall not be construed to
prevent Employee from making use of or disclosing information which is in the
public domain through no fault of Employee, provided, however, specific
information shall not be deemed to be in the public domain merely because it is
encompassed by some general information that is published or in the public
domain or in Employee’s possession prior to Employee’s employment with Company.
 
(4)                 Acknowledgement of Secrecy.  Employee acknowledges that the
Confidential Information is not generally known to the public or to other
persons who can obtain economic value from its disclosure or use and that the
Confidential Information derives independent economic value thereby, and
Employee agrees that he shall take all efforts reasonably necessary to maintain
the secrecy and confidentiality of the Confidential Information and to otherwise
comply with the terms of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(5)                 Inventions, Discoveries.  Employee acknowledges that any
inventions, discoveries or trade secrets, whether patentable or not, made or
found by Employee in the scope of his employment with Company constitute
property of Company and that any rights therein now held or hereafter acquired
by Employee individually or in any capacity are hereby transferred and assigned
to Company, and agrees to execute and deliver any confirmatory assignments,
documents or instruments of any nature necessary to carry out the intent of this
paragraph when requested by Company without further compensation therefore,
whether or not Employee is at the time employed by Company.  Provided, however,
notwithstanding the foregoing, Employee shall not be required to assign his
rights in any invention which qualifies fully under the provisions of Section
2870(a) of the California Labor Code, which provides, in pertinent part, that
the requirement to assign “shall not apply to any invention that the employee
developed entirely on his or her own time without using employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:
 
(i)           Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
 
(ii)           Result from any work performed by the employee for the employer.”
 
Employee understands that she bears the full burden of proving to Company that
an invention qualifies fully under Section 2870(a).  By signing this Agreement,
Employee acknowledges receipt of a copy of this Agreement and of written
notification of the provisions of Section 2870.
 
ARTICLE 2
 
COMPENSATION
 
2.1           Salary.  The Company shall pay the Employee a salary payable at
the gross rate of $4991.54 per pay period, to be paid on a bi-weekly
basis.  Employee’s annual salary shall be reviewed periodically by Company for
the purpose of determining whether Employee’s salary shall be increased.
 
2.2           Employee Benefits.  In addition to the compensation specified
above, the Employee shall be permitted to participate in certain employee
benefit programs in the same manner and subject to the same terms, conditions,
and limitations as other full-time employees of the Company.  The Company will
provide a life insurance policy with a face value of $250,000, in addition to
the other benefits that the employee is entitled to participate in.  The
Employee will also be eligible for four weeks vacation per year.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3           Business Expenses.  The Company will reimburse the Employee for
reasonable business expenses as outlined in the company’s business expense
policy and provided that these expenses were incurred on Company business and
that expense reports regarding these expenses are submitted to the Company in a
timely manner.
 
2.4           Bonus.  In addition to the salary described above, the Employee
shall be eligible for an annual bonus of up to 20% of base salary based on the
achievement of corporate financial performance measures and personal MBO’s.
 
ARTICLE 3
 
TERMINATION OF EMPLOYMENT
 
3.1           Termination.  This employment relationship may be terminated for
any of the reasons provided below:
 
a.           Termination for Cause.  Company may terminate this Agreement for
“Cause”, upon 15 days written notice.  Cause means any of the following: (1)
willful breach or habitual neglect of the duties which Employee is required to
perform under the terms of this Agreement, (2) any act of dishonesty, fraud,
insubordination, misrepresentation, gross negligence or willful misconduct, (3)
conviction of a felony, or (4) intentional violation of any Company
policy.  Company may terminate this Agreement for Cause by giving written or
verbal notice of termination to Employee.  With the exception of the covenants
set forth in Paragraph 1.3,4.1 and 4.3, upon such termination the obligations of
Employee and Company under this Agreement shall immediately cease.  Such
termination shall be without prejudice to any other remedy to which Company may
be entitled either at law, in equity, or under this Agreement.  If Employee’s
employment is terminated pursuant to this paragraph, the Company shall pay to
Employee, immediately upon such termination, any accrued but unpaid compensation
to which Employee is entitled on the date of such termination.
 
b.           Termination for Poor Performance.  Employer may terminate
employee’s employment under this Agreement for “Poor Performance”.  Poor
Performance is a failure of the Employee to properly meet the duties and
responsibilities of her position in a competent fashion, as determined by the
Chief Financial Officer or Chief Executive Officer.  Such termination for “Poor
Performance” shall occur only after employee has been advised in writing of the
failure to meet the duties and responsibilities, or guidelines/goals and given a
reasonable period of time of at least employment, and shall receive one
additional month of base salary.  Employee shall be entitled to no other
payments or benefits after a termination for Poor Performance.  With the
exception of the covenants set forth in Paragraph 1.3, 4.1 and 4.3, upon such
termination the obligations of Employee and Company under this Agreement shall
immediately cease.
 
 
6

--------------------------------------------------------------------------------

 
 
c.           Death.  Employee’s employment shall terminate upon the death of
Employee.  Upon such termination, the obligations of Employee and Company under
this Agreement shall immediately cease.  In the event of a termination pursuant
to this paragraph, Employee shall be entitled to receive any amount of
compensation earned but unpaid.  All other rights Employee has under any benefit
or stock option plans and programs shall be determined in accordance with the
terms and conditions of such plans and programs.
 
d.           Election By Employee.  Employee’s employment may be terminated at
any time by Employee upon not less than thirty (30) days written notice to
Company.  With the exception of the covenants set forth in Paragraphs 1.3, 4.1
and 4.3, upon such termination the obligations of Employee and the Company under
this Agreement shall immediately cease.  In the event of a termination pursuant
to this paragraph, Employee shall be entitled to receive any amount of
compensation earned but unpaid.  All other rights Employee has under any benefit
or stock option plans and programs shall be determined in accordance with the
terms and conditions of such plans and programs.
 
e.           Election by Company Due to a Change of Control.  If Employee’s
employment is terminated by Company due to the sale or disposition by the
Company of substantially all of its business or assets or the sale of the
capital stock of Company in connection with the sale or transfer of a
controlling interest in Company to a third party or the merger or consolidation
of Company with another corporation as part of a sale or transfer of a
controlling interest in Company to a third party and if the Employee’s essential
duties and responsibilities as set forth in the job description for the position
that Employee is in at the time of the change of control are significantly
changed due to a change in control, then in lieu of any other rights or benefits
under this Agreement, Employee shall be entitled to one (1) year’s salary, and
any option held by Employee which is unvested on the date of termination shall
immediately vest.  “A controlling interest” shall be defined as 50% or more of
the common stock of the Company.  “One (1) year’s salary” shall be defined as
only the cash compensation paid to Employee pursuant to paragraph 2.1, as it may
be modified from time to time, and shall not include employee benefits, bonus,
stock options, automobile allowance or debt forgiveness, if any.  With the
exception of the covenants contained in Paragraphs 1.3(c), 4.1 and 4.3, upon
such termination the obligations of Employee and the Company shall immediately
cease.
 
f.           Termination Without Cause.  Company is entitled to terminate the
Employee’s employment without cause for any reason; provided, however, that the
Employee shall be entitled to 30 days written notice and four months pay as
severance, as well as any accrued but unpaid compensation in lieu of any other
rights or benefits under this Agreement, to which Employee is entitled on the
date of such termination.  With the exception of the covenants contained in
Paragraphs 1.3(c), 4.1 and 4.3, upon such termination the obligations of
Employee and the Company shall immediately cease.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
ADDITIONAL OBLIGATIONS
 
4.1           Non-Interference.  The Employee shall not now or in the future,
either during or subsequent to the period of the Employee’s employment, disrupt,
damage, impair or interfere with the business of the Company in any manner,
including, without limitation, inducing an employee to leave the employ of the
Company or inducing an employee, a consultant, a sales representative, or an
independent contractor to sever that person’s relationship with the Company
either by interfering with or raiding the Company’s employees or sales
representatives, disrupting the relationships with customers, agents,
independent contractors, representatives or vendors, or otherwise.
 
4.2           Conflicts of Interest.  If the Employee is involved, directly or
indirectly, in an activity that presents a potential or actual conflict of
interest, as determined by the Company, by virtue of the Employee’s employment
or employment relationship with the Company, the Employee shall immediately
terminate such activity, employment and/or relationship unless the Employee has
the express written permission of the Company to continue it.  If the Employee
has any doubts as to whether a potential or actual conflict of interest is
involved, the Employee must disclose all pertinent facts to the Company before
undertaking the activity.  The Company shall make the final decision as to
whether such a conflict or potential conflict exists in its sole and subjective
discretion.
 
4.3           Confidentiality.  The Employee agrees, at all times during and
after the Employee’s employment hereunder, to hold in the strictest confidence,
and not to disclose to any person, firm or corporation without the express
written authorization of the Chairman of the Board of the Company, any trade
secret, such as any financial information or any secret, proprietary, or
confidential information relating to the research and development programs,
vendor and marketing programs, customers, customers’ information, sales or
business of the Company, except as such disclosure or use may be required in
connection with his work for the Company or is published or is otherwise readily
available to the public or becomes known to the public other than by his breach
of this Agreement.  If it is at any time determined that any of the information
or materials identified above are, in whole or in part, not entitled to
protection as trade secrets, the Employee and the Company agree that they shall
nevertheless be considered and treated as confidential information that is
protected under this Agreement, in the same manner as trade secrets, to the
extent permitted by law.
 
The Employee further agrees, upon termination of this Agreement, to promptly
deliver to the Company all notes, books, correspondence, drawings, computer
storage information, and any and all other written and graphical records in his
possession or under his control relating to the past, present or future
business, accounts, or projects of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
MISCELLANEOUS
 
5.1           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes any and all other arrangements, communications, understandings,
promises, stipulations, arrangements, whether any of the same are either oral or
in writing, or express or implied, between the parties hereto with respect to
the subject matter hereof, including, but not limited to, any implied-in-law or
implied-in-fact covenants or duties relating to employment or the termination of
employment.  No change to or modification of this Agreement shall be valid or
binding unless the same shall be in writing and signed by both the Employee and
the President of the Company.
 
5.2           Severability.  In the event that any one or more of the provisions
of this Agreement shall be held invalid, illegal, or unenforceable, in any
respect, by a court of competent jurisdiction, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected thereby.
 
5.3           Applicable Law.  This Agreement and the rights and remedies of
each party arising out of or relating to this Agreement, shall be governed by,
interpreted under and enforced under the laws of the State of California.
 
5.4           Counterparty.  This Agreement may be executed in counterparts,
each of which shall be deemed an original.
 
IN WITNESS WHEREOF, the parties hereto acknowledge that they have read this
Agreement, fully understand it, and have freely and voluntarily entered into it.
 


 
Dated: 12/2/02
“EMPLOYEE”
 
/s/Deborah Andrews
 
Dated: 12/18/02
 
“The Company”
 
/s/John Bily
  STAAR Surgical Company



 
9

--------------------------------------------------------------------------------

 